Title: From John Quincy Adams to Catherine Nuth Johnson, 12 August 1811
From: Adams, John Quincy
To: Johnson, Catherine Nuth



My Dear Madam,
St: Petersburg 12. August 1811.

It is but a few days since I received your favour of 1. March, though I had two months earlier learnt from Mr Hellen the heavy misfortune that had befallen him. I have deferred answering your letter untill this day, with the hope, which is that this moment realized, of announcing to you my Lousia’s deliverance— She has this day at seven in the Evening, after a severe labour of about twelve hours given me a daughter, and I would not suffer the day to pass without communicating to you the joyful tidings
The expectation of this Event was the occasion upon which I declined the appointment with which I was honoured by the President and Senate at the close of the last Session of Congress.—It would have been impossible for us to have accomplished a voyage to the United States before this time and I could not think of embarking in such a condition of my family— The present State of things makes it equally unadvisable if not impossible to embark during the remainder of the present Season, and I have thus no prospect of being able to reach the United States this year.—The Office was of such a nature as not to admit of the delay which was indispensable for my return—I therefore held it my duty to excuse myself from accepting it.—
My dear wife has not written I believe to you for several months; nor to any of her friends in America—The motives which have induced her silence will readily be conjectured, and I trust will meet your approbation or your indulgence—She has written you by Mr. Reuss who I hope has ere this delivered you her Letter, in which I believe she had informed you almost to a day when the time of her confinement was to come. I have written almost every week since that time to my friends at Quincy, and from your Correspondent there I trust you will frequently hear of her state of health, but as my anxeities on her account particularly during the last three months might have communicated an alarm to you which I was unwilling to give, I have prefered waiting for the moment when I hoped with the blessing of Heaven to have only such intelligence to impart as would delight the heart of a Mother.
Catherine is well, as are all the rest of our family, the new born damsel included, I hope in a few days to have the same to say of her Mother; in the mean time requesting to be remembered affectionately to Mr Hellen, and to all the other members of the family. I remain Dear Madam / your faithful friend.
